Citation Nr: 1736529	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  17-28 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel


INTRODUCTION

The Veteran served in the Army from March 1964 to November 1965. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Boston, Massachussetts. 

A motion to advance this appeal on the Board's docket has been raised by an August 2017 motion of the Veteran.  The undersigned is granting the motion and advancing the appeal on the docket based on advanced age.  38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).   ("advanced age" is defined as 75 or more years of age).

FINDING OF FACT

The Veteran's bilateral hearing loss is etiologically related to an inservice injury, event, or disease.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The Board is granting the claim decided herein, so further  discussion of the VCAA is not merited.


II. Service Connection - In General

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. §3.303(d). 

The United States Court of Appeals for the Federal Circuit has held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)). 

Under 38 C.F.R. § 3.303(b), claims for service connection for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard. See Walker, 708 F.3d at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b). 

The Veteran has been diagnosed with bilateral hearing loss.  Bilateral hearing loss is an organic disease of the nervous system under section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities apply, and the claim may be supported by evidence of a continuity of symptomatology after service.


Bilateral hearing loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when (1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; (2) when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or (3) when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016).

The Veteran has hearing loss for VA purposes.  He was diagnosed with sensorineural hearing loss in a VA examination in March 2016.  Auditory thresholds in both ears at all of the specified thresholds were 40 db or greater and speech recognition scores for each ear were less than 94 percent.  The first prong of the test to establish service connection has been met. 

As for the second prong,  the Board notes that the Veteran's DD 214, reflects that his  Military Occupational Specialty (MOS) was Vehicle driver. His DD 214 also reflects that the Veteran was awarded the Parachute Badge,  Armed Forces Expeditionary (Vietnam) Marksman rifle M-14.  The Veteran was attached to a combat unit, and likely exposed to gun fire and other combat noises.   In such a position, the Veteran was likely exposed to acoustic trauma.  38 U.S.C.A. § 1154(a) (due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence).  Thus, he has satisfied the second prong of a claim for  service connection.  

As for the third prong, VA examined the Veteran in March 2016.  The examiner opined that the Veteran's hearing loss was not at least as likely as not as a result of military service.  The examiner noted that the Veteran's separation examination revealed normal hearing across all frequencies with no significant threshold shifts from enlistment examination. 

Notwithstanding the lack of a medical nexus, the bilateral hearing loss claim may also be supported by evidence of continuity of symptomatology or on a chronic disease presumptive basis.

To establish continuity of symptomatology, the United States Court of Appeals for Veterans Claims has held a veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question; that is, whether the relationship and disability are capable of lay observation. Savage v. Gober, 10 Vet. App. 488, 497 (1997); accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran asserts he has experienced hearing loss since service and that it continued after discharge.  He is competent to report inservice and post-service symptoms of diminished hearing loss.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). See 38 C.F.R. § 3.159(a)(2). 

 Once the evidence is determined to be competent, the Board must determine whether the evidence is credible. The Veteran stated in a letter received by the Board on June 2017 that he was part of a combat unit deployed in Vietnam in 1965 and although he worked in transportation, he also went out on patrols and worked perimeter duties.   The Board has found the Veteran's contention that he has had hearing loss since service is credible in light of his service in a combat unit in Vietnam.  This militates in favor of a nexus between the Veteran's current bilateral hearing loss and any acoustic trauma during service.  Resolving reasonable doubt in the Veteran's favor, the Veteran has satisfied the third prong to establish service connection.  Service connection is granted for bilateral hearing loss.  Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).



ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


